DETAILED ACTION
1.	This office action is in response to communication filed on 08/19/2022. Claims 1, 14, and 23 have been amended. Claims 12-13 and 24 have been canceled. Claims 1-11, 14-23 and 25 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed with respect to claims 16 and 22 have been fully considered but they are not persuasive. 
	Under remarks, applicant argued “ the Bhardwaj reference lacks an enabling disclosure of an artificial neural network comprising a plurality of artificial neurons and trained to provide corrective phase current imbalance information for correcting imbalance between individual Attorney Docket No. 1012-2597 / 2019P55522 USphase currents of a multiphase power converter, based on information indicative of the individual phase currents. There is no teaching or support in the Bhardwaj reference for such an artificial neural network. The singular, passing mention of a neural network in paragraph [0066] of the Bhardwaj reference lacks the necessary detail to enable a person of ordinary skill in the art to utilize Applicant's claimed artificial neural network. Accordingly, the Bhardwaj reference is not an enabling reference and the rejections of claims 16-22 must be withdrawn”.
 Examiner respectful disagrees from the following:
the Bhardwaj reference lacks an enabling disclosure of an artificial neural network comprising a plurality of artificial neurons and trained to provide corrective phase current imbalance information for correcting imbalance between individual Attorney Docket No. 1012-2597 / 2019P55522 USphase currents of a multiphase power converter, based on information indicative of the individual phase currents. There is no teaching or support in the Bhardwaj reference for such an artificial neural network. The singular, passing mention of a neural network in paragraph [0066] of the Bhardwaj reference lacks the necessary detail to enable a person of ordinary skill in the art to utilize Applicant's claimed artificial neural network. Accordingly, the Bhardwaj reference is not an enabling reference and the rejections of claims 16-22 must be withdrawn”. Examiner respectful disagrees from the following: 
Understand of Neural network
https://www.ibm.com/docs/en/spss-modeler/18.0.0?topic=networks-neural-model Neural networks are simple models of the way the nervous system operates. The basic units are neurons, which are typically organized into layers, as shown in the following figure.
Figure 1. Structure of a neural network

    PNG
    media_image1.png
    598
    799
    media_image1.png
    Greyscale


From above, neural network made up of neurons.
Fig. 3 and Paragraph 0066 of Bhardwaj reference, discloses   “FIG. 7 is a block diagram of an example processor platform 700 structured to execute the instructions of FIG. 5 and FIG. 6 to implement the PFC controller circuit 122 of FIGS. 1, 3 and 4. The processor platform 700 can be, for example, a server, a personal computer, a workstation, a self-learning machine (e.g., a neural network), a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPadTM), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, a headset or other wearable device, or any other type of computing device”.
Bhardwaj reference clearly disclose an artificial neural network (“e.g., a neural network” in paragraph 0066; that produce by Bhardwaj) comprising a plurality of artificial neurons (neurons are inherently to neural network; because neurons are basic units to form a neural network; see Understand of neural networks above) and  trained  (“self-learning machine” in paragraph 0066) to provide corrective phase current imbalance information (duty ratio 330 of phase current 116A, 116B, 116C)  for correcting imbalance between individual Attorney Docket No. 1012-2597 / 2019P55522 USphase currents (paragraph 0038 discloses  “the PFC controller circuit 122 seeks to adjust the controlled current, i.sub.controlled, in a manner that causes a reduction in the phase offset between the input current, i.sub.input, and the AC input voltage, v.sub.ac, which causes the input current, i.sub.input,…”) to be in phase of a multiphase power converter (multiphase current 116A, 116B, 116B  of  power converter of 112) , based on information indicative of the individual phase currents (duty ratio 330 of phase current 116A, 116B, 116C) . There is teaching or support in the Bhardwaj reference for such an artificial neural network (paragraph 0066 discloses “e.g., a neural network” that produced by Bhardwaj reference.
Applicant fails to distinct the artificial neural network of claimed invention from the teaching neural network that produce by Bhardwaj. 
the Neural network produced by Bhardwaj reference enable a person of ordinary skill in the art to utilize Applicant's claimed artificial neural network. Accordingly, the artificial neural network of claimed invention is anticipate by the neural network of Bhardwaj reference and the rejections of claims 16-22 are sustain in this office action.


	


Application Ser. No.: 16/841,213

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 16, 17, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj Pub. No.  2019/0097527.
Regarding claim 16. Fig. 3 of Bhardwaj disclose a multiphase (current phases 116A, 116B, 116C with respect current transistor switches 114-114H) power converter (112), comprising: a plurality of phases (current phases 116A, 116B, 116C with respect current transistor switches 114-114H) each phase  (each phase of current phases 116A, 116B, 116C with respect current transistor switches 114-114H) being configured to provide a phase current (phase current of 116A, phase current 116B, phase current 116C)  to a load  (105) coupled to the multiphase power converter (112); a modulator (118) configured to generate modulation signals (120A-120H) for switching (switching transistors 114A…114H) the respective phases (current phases 160A, 160B, 160C) so as to regulate an output voltage (Vbus) of the multiphase power converter (120) provided to the load (150); and32Infineon Ref. No. 2019P55522 USMBH Docket No. 1012-2597 a machine learning-based (paragraph 0066) phase current balancer (122; paragraph 0029 discloses “controller circuit 122 in combination with the example switch controller 118. In some examples, the PFC controller circuit 122 supplies information to the switch controller 118 for use in operating/driving the eight example field effect (FET) transistors 114 (e.g., a first FET 114A, a second FET 114B, a third FET 114C, a fourth FET 114D, a fifth FET 114E, a sixth FET 114F, a seventh FET 114G and an eighth FET 114H), The manner in which the eight FETS 114 are driven operates to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”) configured to aid in balancing the phase currents (three phase current 116 A, 116B, 116C), the ML-based phase current balancer (122, paragraph 0029) comprising: one or more inputs (inputs of 122 voltage sensors and current sensor); one or more outputs (outputs of 122); and an artificial neural network (paragraph 0066) comprising a plurality of artificial neurons (neural network is formed by neurons; see Understand of Neural network above )  and trained (paragraph 0066 “self-learning” ) to provide corrective phase current imbalance information (duty ratio 330 of phase current 116A, 116B, 116C)  at the one or more outputs for (outputs of 122) correcting imbalance (duty ratio 330; paragraph 0029) between the individual phase currents (individual phase current of 116A, 116B, 116C) balancing of phase currents (duty ration 330 of phase current 116A, 116b, 116C), based on information available at the one or more inputs (voltage and current sensors information of inputs of 122) and indicative of the individual phase currents (duty ratio 330 indication to control switching transistor of  each phase current of 116A, 116B, 116C). 
Regarding claim 17. The multiphase power converter of claim 16, Fig. 3 further discloses wherein the modulator (118) is configured to use the corrective phase current imbalance information (Duty ratio 330) provided by the ML-based phase current balancer (paragraph 0029 “to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112” ) in generating the modulation signals (120A…120H) for switching (switching transistors 114A…114H) the respective phases (switching of phases 116A, 116B, 116C).  
Regarding claim 20. The multiphase power converter of claim 16, Fig. 3 further discloses wherein the information available at the one or more inputs (information of inputs of 122) comprises on-time information (time of switching on transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H )  for the individual phases (individual phase of three phase current 116A, 116B, 116C) of the multiphase  (three phases of current 116A, 116B, 116C), wherein the artificial neural network  (122, paragraph 0066) of the ML-based phase current balancer (122)  is trained (paragraph 0066) to provide the corrective phase current imbalance information (duty ratio 330)  at the one or more outputs (outputs 122) based on the on-time information (time of switching on  transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H)  , and wherein the modulator (118) is configured to provide the on-time information (time of switching on transistors 114A-114H for duty ratio) , off-time information (time of switching off transistors 114A-114H for duty ratio) and tristate-time information (time of three states “on/off” of at least three transistors 114A-114H )  to the one or more inputs (inputs of 122).  
Regarding claim 22. Fig. 3 of  Bhardwaj discloses an electronic system (100), comprising: a board (112); a load (105) attached to the board (board of 112); and a multiphase (phase currents 116A, 116B 116C with respective switches 114A…114H) power converter (112) configured to provide dc power to the load (105; paragraph 0026) , wherein the multiphase power converter (112) comprises: a plurality of phases (phases of 116A, 116B, 116C), each phase (116A, 116B, 116C) being configured to provide a phase current (phase current 116A, 116B, 116C with switching of each 114A…114H) to the load (105); a modulator (118) configured to generate modulation signals (output signals of 118) for switching (120A…120H) the respective phases (respective phase of 114A…114H) so as to regulate an output voltage (Vbus) of the multiphase power converter (112) provided to the load (105); and 34Infineon Ref. No. 2019P55522 USMBH Docket No. 1012-2597a machine learning (122; paragraph 0066) -based phase current balancer (122; paragraph 0029 discloses “controller circuit 122 in combination with the example switch controller 118. In some examples, the PFC controller circuit 122 supplies information to the switch controller 118 for use in operating/driving the eight example field effect (FET) transistors 114 (e.g., a first FET 114A, a second FET 114B, a third FET 114C, a fourth FET 114D, a fifth FET 114E, a sixth FET 114F, a seventh FET 114G and an eighth FET 114H), The manner in which the eight FETS 114 are driven operates to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”) configured to aid in balancing (to adjust/control the amount of controlled current, i.sub.controlled, drawn by the power stage 112”; paragraph 0029)  the phase currents (phase currents of 116A, 116B, 116C), wherein the ML-based (paragraph 0066) phase current balancer (112; paragraph 0029) comprises: one or more inputs (inputs of 122); one or more outputs (outputs of 122); and an artificial neural network (paragraph 0066 “neural network) comprising a plurality of artificial neurons (neural network is formed of neurons; see Understand of Neural network above) and trained (paragraph 0066 “self-learning”) to provide corrective phase current imbalance information (duty ratio 330 ) at the one or more outputs (outputs of 122) for correcting imbalance (paragraph 0054 discloses “the compensated difference current, i.sub.diff.sub._.sub.comp, to determine a duty ratio that, when used to drive the FETS/power switches 114A-114H, causes the controlled current, i.sub.controlled, to equal (or nearly equal) the tracking error and capacitor compensated reference current) between the individual phase currents (each current phases of 114A..114H”), based on information available at the one or more inputs (inputs information of 122)  and indicative of the individual phase currents (indicative duty ration 330 of each phase current 116A, 116B, 116C).  

Allowable Subject Matter
5.  	Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the modulator is configured to generate the modulation signals for the respective phases by comparing a timer counter to a reference value for each phase, and wherein the modulator is configured to update the reference value for each phase based on the corrective phase current imbalance information provided by the ML-based phase current balancer.  
6.  	Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: an additional phase current balancer that overrides the ML-based phase current balancer when the ML-based phase current balancer provides an incorrect prediction which causes the phase current imbalance to worsen.  
7.	Claims 1-11, 14-15, 23 and 25 are allowed.
	With respect to claim independent claim 1, in addition to other element in the claim, prior art considered individual or combination does not teach: wherein the artificial neural network is trained to set the correction terms to zero if the phase currents of the multiphase power converter are balanced and a voltage error for the multiphase power converter is within a defined range, wherein the artificial neural network comprises positive and negative branches between the artificial neurons such that an individual one of the correction terms is negative if the corresponding phase current of the multiphase power converter is below a first threshold and positive if the corresponding phase current is above a second threshold.
	With respect to independent claim 23, in addition to other element in the claim, prior art considered individual or combination does not teach: subjecting the multiphase power converter to a plurality of tests and observing a response of the multiphase power converter to the tests; computing a value of a reward function based on a difference between the response of the multiphase power converter to a test and a target response; and implementing a policy that maps output values of the artificial neural network to updated output values that minimize the reward function.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/04/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845